Contact: Mark Reitzes, President and CEO 3723 Glenmore Avenue Cheviot Cheviot Savings Bank Cincinnati, OH 45211 Financial Corp. Phone: (513) 661.0457 www.cheviotsavings.com PRESS RELEASE Cheviot Financial Corp. Announces Passing of Chairman of the Board of Directors, Robert L. Thomas Cincinnati, Ohio - May 27, 2015: Cheviot Financial Corp.(NASDAQ:CHEV), the parent company of Cheviot Savings Bank, announces the unexpected passing of long time Director, Chairman of the Board and member of its Audit Committee, Robert L. "Bob" Thomas. Mr. Thomas was a valued member of the Company's Board of Directors since 1989 and will be gratefully remembered for his many significant contributions made to the Company over the past 26 years. He passed away on Saturday, May 23, 2015 at age 72. Bob was also the successful owner of R&R Quality Meats and Catering, which he founded 52 years ago. "We are deeply saddened by Bob's passing" said Mark Reitzes, President and CEO of Cheviot Savings Bank. "He provided our Board with great support and guidance for over two decades. We will truly miss his leadership as well as his friendship. Our thoughts and prayers are with Bob's wife, Nancy, and their family at this time." ###
